Citation Nr: 0900955	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from May 1952 to June 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the above-referenced claim.  


FINDING OF FACT

There is no competent medical evidence that the veteran's 
current bilateral hearing loss is etiologically related to 
his period of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in February 2005, the veteran was notified of 
the information and evidence necessary to substantiate his 
claim.  VA told the veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in May 2006, wherein VA informed the veteran as to the 
type of evidence necessary to establish a disability rating 
or effective date.  Adequate notice has been provided to the 
veteran prior to the transfer and certification of his case 
to the Board, and thus, compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  
Nevertheless, in light of the Board's denial of the veteran's 
claim, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical evaluation records have been obtained.  
He was provided a VA audiologic examination in August 2005.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of the laws administered by VA when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at lest three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  The failure to meet 
these criteria at the time of the veteran's separation from 
active service is not necessarily a bar to service connection 
for hearing loss disability.  A claimant may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is causally related to service.  See 38 C.F.R. § 3.303(d); 
see also Hensley v. Brown, 5 Vet. App. 155, 160 (1993); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

The threshold for normal hearing is from 0 to 20 decibels and 
the higher threshold levels indicate some degree of hearing 
loss.  Hensely, 5 Vet. App. at 157.  The criteria of 38 
C.F.R. § 3.385 operates only to establish when a hearing loss 
can be service connected.  Hensely, 5 Vet. App. at 159.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

Facts and Analysis

The veteran essentially contends that he currently has 
bilateral hearing loss as a result of his military service.  
He states that he experienced noise exposure during service 
while serving as an engineman aboard submarines and ships.  
He reportedly wears bilateral hearing aids to address his 
current hearing loss.  

The veteran's service personnel records confirm his service 
May 1952 to June 1955 in the U.S. Navy.  His military 
occupational specialty is listed as an engineman.

The veteran's service medical records were obtained and are 
negative for a diagnosis of a hearing disability during 
service.  Reports of medical examination dated in May 1952, 
August 1954 and June 1955 show that the clinical examination 
of the veteran's ears revealed generally normal hearing; 
these reports do not include audiometric testing results.  
The May 1952 enlistment report of medical examination and the 
June 1955 separation report of medical examination both 
reveal a score of 15 out of 15, bilaterally, on a whisper 
voice test.  The June 1955 separation report of medical 
examination also reveals a score of 15 out of 15, 
bilaterally, on a spoken word test.  

The Board notes that the veteran's military noise exposure 
was conceded in a June 2005 request for a VA audiologic 
examination made by the RO.

The RO obtained the veteran's private medical records dated 
from September 2000 to January 2004, which are negative for 
reports or diagnoses of a hearing disorder.

In August 2005, the veteran underwent a VA audiologic 
examination, at which time he reported having difficulty 
understanding speech in noisy environment for over 40 years.  
His hearing was reportedly improved with bilateral hearing 
aids.  During the examination, the veteran reported his 
history of military noise exposure, to include exposure to 5 
inch guns while working in an engine room without hearing 
protection.  He denied any occupational or recreational noise 
exposure.  In the August 2005 examination report, the 
examiner indicated that he reviewed the veteran's claims file 
and he noted the veteran to have normal whisper test scores 
in service.  On the audiologic evaluation conducted by the 
examiner, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
60
80
LEFT
30
45
45
80
100

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.  
The examiner diagnosed the veteran with mild to severe 
sensorineural hearing loss in the right hear and mild to 
profound sensorineural hearing loss in the left ear.  
Although the veteran's service medical records were reviewed, 
the examiner stated that he could not assess the relationship 
between the veteran's hearing loss and his military noise 
exposure without resorting to mere speculation.

Having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the veteran's claim for service connection for bilateral 
hearing loss.  While the medical evidence shows that the 
veteran currently has a hearing loss disability as defined by 
38 C.F.R. § 3.385, such medical evidence does not demonstrate 
that his current hearing loss is etiologically related to his 
period of active service.  It has been conceded that the 
veteran was exposed to military noise exposure during his 
service as an engineman.  Nevertheless, the Board notes that 
there is no evidence establishing a medical nexus between the 
veteran's current hearing loss to any in-service noise 
exposure or acoustic trauma.  As noted above, service 
connection requires a medical opinion etiologically relating 
the veteran's current disability to an in-service injury or 
occurrence.  Hickson, 12 Vet. App. at 253; Pond, 12 Vet. App. 
at 346.  Given the absence of a medical nexus opinion 
etiologically relating the veteran's current hearing loss to 
his period of active service, entitlement to service 
connection for bilateral hearing loss is not warranted.

The August 2005 VA examination report shows that the veteran 
reported having had difficulty hearing for over 40 years.  
However, there is no evidence of treatment for or a diagnosis 
of a hearing disability until August 2005 when the veteran 
was diagnosed with mild to severe sensorineural hearing loss 
in the right hear and mild to profound sensorineural hearing 
loss in the left ear.   Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Thus, the competent medical evidence of record does 
not show that the veteran was diagnosed with a hearing 
disorder during service or within the presumptive period 
allowable under VA regulations.  See 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309.

The Board finds probative the August 2005 opinion of the VA 
examiner that the relationship between the veteran's current 
hearing loss and his military service could not be assessed 
without resorting to mere speculation.  In this regard, the 
law provides that service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  This 
opinion is considered probative as it was definitive, based 
upon a complete review of the veteran's entire claims file, 
and supported by a detailed rationale. Accordingly, the 
opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  The veteran has not 
provided any competent medical evidence to rebut the opinion 
against the claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

The Board has considered the veteran's statements in support 
of his claim that his current bilateral hearing loss is due 
to his military service.  While he is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
essence, there is no competent medical opinion of record 
etiologically relating the veteran's current bilateral 
hearing loss to his service.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his hearing loss is related to military service.  While 
the Board has carefully reviewed the record in depth, it has 
been unable to identify a basis upon which service connection 
may be granted.  The Board has also considered the benefit of 
the doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


